ACCEPTED
                                                                                               01-13-000917-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          9/14/2015 12:00:00 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                   James F. Keegan
                                   Attorney at Law
                                 4421 Jim West Street
                                                                               FILED IN
                                 Bellaire, Texas 77401                  1st COURT OF APPEALS
                                     713-668-4797                           HOUSTON, TEXAS
                                713-668-4798-facsimile                  9/12/2015 12:52:13 PM
                                whynyet@sbcglobal.net                   CHRISTOPHER A. PRINE
                                                                                 Clerk


                                                                           8 September 2015



Christopher A. Pine, Clerk
Court of Appeals
First District of Texas
301 Fannin Street
Houston, Texas 77002-2066

      re: Keith Ladale Wilson v. The State of Texas
          No. 01-13-00917-CR
          No. 22281 in the 411th District Court of Polk County, Texas

Dear Mr. Pine:

       Please be advised that my address has changed. My new address is as above. My
telephone number, fax number, and e-mail address remain unchanged.

                                                              Sincerely,


                                                              /s/ James F. Keegan
                                                              James F. Keegan

cc: Philip Anthony Grant (Faxed, 936-760-6940, ONLY)
    First Assistant District Attorney
    Montgomery County
    Conroe, Texas 77301